                                     Case 2:20-cv-00996-KJD-VCF Document 31 Filed 09/29/20 Page 1 of 2



                       1        PATRICK H. HICKS, ESQ., Bar #04632
                                KELSEY E. STEGALL, ESQ., Bar #14279
                       2        LITTLER MENDELSON, P.C.
                       3        3960 Howard Hughes Parkway
                                Suite 300
                       4        Las Vegas, NV 89169-5937
                                Telephone: 702.862.8800
                       5        Fax No.:      702.862.8811
                                Email: phicks@littler.com
                       6        Email: kstegall@littler.com
                       7
                                Attorneys for Defendant
                       8        AX TRANSPORTATION LLC

                       9                                        UNITED STATES DISTRICT COURT

                    10                                                DISTRICT OF NEVADA

                    11

                    12         KENNETH FANK, on behalf of himself                 Case No. 2:20-cv-00996-KJD-VCF
                               and all other similarly situated,
                    13
                                                   Plaintiff,
                    14                                                            STIPULATION AND ORDER TO DISMISS
                               vs.                                                ACTION WITH PREJUDICE
                    15
                               AX TRANSPORTATION LLC,
                    16
                                                   Defendant.
                    17

                    18                  Plaintiff KENNETH FANK (“Plaintiff”) and Defendant AX TRANSPORTATION LLC

                    19         (“Defendant”), by and through their respective counsel of record, hereby stipulate and agree to the

                    20         dismissal of this action in its entirety, with prejudice, with each party to bear its own costs and

                    21         attorneys’ fees.

                    22                  The parties agree that neither party shall be deemed to be a prevailing party in this action and
                               ///
                    23
                               ///
                    24
                               ///
                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                   Case 2:20-cv-00996-KJD-VCF Document 31 Filed 09/29/20 Page 2 of 2



                       1       that neither party will file for an award of attorneys’ fees or costs pursuant to any rule, statute, or law,

                       2       whether local, state, or federal, in any forum that would be available.

                       3       Dated: September 25, 2020                               Dated: September 25, 2020

                       4
                               GABROY LAW OFFICES                                      LITTLER MENDELSON, P.C.
                       5

                       6

                       7
                               /s/ Christian Gabroy, Esq._______                       __
                       8       Christian Gabroy, Bar #08805                            Patrick H. Hicks, Esq., Bar #04632
                               Kaine Messer, Bar #14240                                Kelsey E. Stegall, Esq., Bar #14279
                       9       170 South Green Valley Parkway #280                     3960 Howard Hughes Parkway, #300
                               Henderson, NV 89012                                     Las Vegas, NV 89169
                    10
                               Attorneys for Plaintiff                                 Attorneys for Defendant
                    11
                               Kenneth Fank                                            AX Transportation LLC
                    12

                    13                                                        IT IS SO ORDERED:
                    14

                    15

                    16                                                        ___________________________________
                                                                              UNITED STATES DISTRICT JUDGE
                    17

                    18                                                        DATED: _______________________
                                                                                        9/29/2020
                    19         4826-1520-0972.1 099283.1038

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                  2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
